Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 19, 2018

                                     No. 04-18-00023-CR

                                    Casey Lane DAWSON,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CR-16-0000128
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
        The State’s motion for extension of time to file its brief is GRANTED. The State’s brief
is due on August 2, 2018.

                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court